Name: 97/315/EC: Commission Decision of 30 April 1997 amending, as regards certain Spanish regions, Decision 93/52/EEC recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  means of agricultural production;  agricultural activity;  health;  Europe
 Date Published: 1997-05-28

 Avis juridique important|31997D031597/315/EC: Commission Decision of 30 April 1997 amending, as regards certain Spanish regions, Decision 93/52/EEC recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (Text with EEA relevance) Official Journal L 137 , 28/05/1997 P. 0020 - 0020COMMISSION DECISION of 30 April 1997 amending, as regards certain Spanish regions, Decision 93/52/EEC recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (Text with EEA relevance) (97/315/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (1), as last amended by Commission Decision 94/953/EC (2), and in particular Annex A, Chapter 1.II thereof,Whereas, by Commission Decision 93/52/EEC (3), as last amended by Decision 94/972/EC (4), the Commission recorded compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and accorded them the status of a Member State or region officially free of the disease;Whereas in the regions of Santa Cruz de Tenerife and Las Palmas brucellosis has been a notifiable disease for at least five years; whereas no case has been confirmed officially there for at least five years and vaccination has been banned for at least three years; whereas it should be therefore recorded that these regions comply with the requirements laid down in Annex A, Chapter 1.II (1) (b) to Directive 91/68/EEC;Whereas the regions of Santa Cruz de Tenerife and Las Palmas therefore satisfy the conditions to be recognized officially free of brucellosis;Whereas Spain furthermore undertakes to comply with Annex A Chapter 1.II (2) of Council Directive 91/68/EEC; whereas the status of Santa Cruz de Tenerife and Las Palmas should therefore be recognized as officially free of brucellosis (B. melitensis) and Decision 93/52/EEC should be amended accordingly;Whereas sheep and goats introduced onto holdings in Santa Cruz de Tenerife and Las Palmas must therefore comply with the conditions laid down in Annex A Chapter 1.I.D to Council Directive 91/68/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The following paragraph is added to Annex II ('Regions`) to Decision 93/52/EEC:'In Spain: Santa Cruz de Tenerife, Las Palmas`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 30 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 46, 19. 2. 1991, p. 19.(2) OJ No L 371, 31. 12. 1994, p. 14.(3) OJ No L 13, 21. 1. 1993, p. 14.(4) OJ No L 371, 31. 12. 1994, p. 48.